DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0123924, filed on October 17, 2018.
Status of Claims
Amendments to claims 1 and 5 – 6 have been entered.
Accordingly there are 9 claims currently pending.
Response to Remarks
Applicant the amends the claims to avoid both the 101 rejection and the 112(f) claim interpretation.
Another reference has been found to meet the scope of the newly added limitations. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the signal reception unit and the signal analysis unit must be shown in figure 3 or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is multibeam jamming signal calculation unit in claim 6.
The word unit is a generic nonce term.  The modifier “multibeam jamming signal calculation” is a modifier that does not suggest structure but rather a function of some type of calculation processing.  Said unit is configured to “transmit the multibeam jamming signal …” which does not denote structure but rather suggests a function of transmission typically associated with a transceiver or a transmitter.  
The only structure for a transmitter is found in figures 1 and 3.  The “multibeam jamming signal calculation unit” is found in figure 4.  Figure 3 and 4 are identified by the specification at paragraphs 18 – 19 as different embodiments.  Thus, no structure can be found for a transmitter
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 – 9 are mixing features of different embodiments.  
Amended claim 1 appears to be combining the DDS feature of figure 3 with the features of figure 7.  Figure 3 only shows aspects of transmitting a signal not receiving a signal, so it not clear as to what structure in figure 3 performs step S720 “analyze received radar signal …”  Because figure 7 does not refer to DDS and figure 3 does not provide for any structure related to receiving and analyzing a signal, it appears that figure 3 and figure 7 are different embodiments. 
Amended claim 6 appears to be combining the DDS feature of figure 3 with figure 4.  The specification at paragraphs 18 and 19 explicitly refer to figures 3 and 4 as different embodiments.  
Also, regarding the feature “multibeam jamming signal calculation unit”, no structure for a transmitter is disclosed regarding a transmitter as it relates to figure 4 as discussed supra in the claim interpretation section.  
Dependent claims 2-5 and 7-9 are rejected due to a dependency on a rejected base claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “multibeam jamming signal calculating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No structure for a transmitter was provided for in the same embodiment, e.g. figure 4.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 7 – 9 are rejected due to a dependency on claim 6.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being obvious over Hacker (US 4,467,328) in view of Sheby (US 8,472,863), Simpson US (3,879,732) and Kirkpatrick (US 2017/0041038).
As to claims 1 and 6, Hacker teaches a multibeam jamming signal transmission system and method of an array antenna, the system and method comprising: 
a signal reception unit including at least one antenna (Fig. 6 item 50 and F1-F4) configured to receive a radar signal from a plurality of radars (6:36-39 “detecting the presence of a threat in the coverage region based on radar signals received therefrom.”  The Examiner notes that detection implies signal-to-noise and thresholding wherein any peak above a threshold would be a detection.); 
a signal analysis unit including at least on processor configured to analyze the received radar signal and identify an angle and frequency of the signal (item 50 is a monopulse receiver wherein monopulse is a term of art that determines azimuth and elevation based on phase comparisons of a received signal using at least four antenna.); 
a control phase value calculation unit including at least one processor configured to calculate a control phase value of each array path of the array antenna for each of the identified angles (6:59-63 “unit 56 which generates a set of phase shift signals 58 for governing correspondingly the plurality of phase shifters P1, P2, …, Pn …” ); and 
a multibeam jamming signal calculation unit including at least one processor configured to calculate a multibeam jamming signal based on the calculated control phase value and transmit the multibeam jamming signal (Fig. 6 item 56 including items 62 and 60.  See also Fig. 1 item 16 “phase shift controller” and item 12 “transmitter”) .
wherein: the array antenna consists of a plurality of antennas (Fig. 6 shows both a receive and transmit antenna array).
Hacker does not teach transmitting the multibeam signal for each identified frequency because Hacker does not teach jamming more than one radar for each identified frequency because Hacker does not teach identifying more than one frequency.  
In the same field of endeavor, Sheby teaches “The described active jammer configuration 110 has the capability of listening to the radio environment and determining the threat signals and their parameters before determining what frequency to jam and what other parameters are to be used by the jammer. This is depicted in FIG. 11 (10:1-5).”
In view of the teachings of Sheby, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the “listening” technique in order to know what frequency to jam thereby increasing the effectiveness of a jammer.  Moreover, one of ordinary skill understands that by knowing a particular frequency to jam in contrast to barrage jamming allows more power to be directed at that frequency as opposed to the power being spread out which would be unnecessarily wasteful given that one of ordinary skill can listen for a particular frequency and jam said particular frequency.  
In the same field of endeavor, Simpson teaches jamming multiple radars.  See Simpson at least 4:53-5:8 and Fig. 1.  Simpson also teaches a high gain antenna capable of providing a multiplicity of beams from a single aperture via multiple separate signal sources in contrast to an omnidirectional antenna which has little to no gain (2:25-50).  Figure 1 of Simpson shows the plurality of oscillators, e.g. 31, 32 and 36, switch 22 and multidirectional antenna 10.  
In view of the teachings, it would have been obvious to a person having ordinary skill in the art to substitute the power divider 46 in Hacker with a switch 22 as taught by Simpson and modify the Jammer 42 in Hacker with a plurality of oscillators, e.g. 31-36, as taught by Simpson in order to provide multiple high power narrow beams to multiple threats thereby improving the overall efficiency of the jammer system as taught by Hacker in view of Sheby.  
Hacker in view of Sheby and Simpson does not teach the limitation a DDS (direct digital synthesizer) arranged for each antenna constituting the array antenna calculates a multibeam jamming signal according to an antenna sequence respectively, based on the calculated control phase value.
In the same field of endeavor, Kirkpatrick teaches “FIG. 16 is a system level drawing of a communications phased array system 1600, according to another embodiment of the present invention. The communications phased array system 1600 is similar to the communications phased array system 1500 depicted in FIG. 15, but utilizes a direct digital synthesizer (DDS) 1602 to generate the phase-modulated RF signals for the TX inputs of the UTR modules 400 (Para. 75 Fig. 16 showing the DDS 1602 arranged for each antenna 406).”
In view of the teachings of Kirkpatrick, it would have been obvious at the time of filing to modify the teachings of Hacker in view of Sheby and Simpson in order to modify figure 6 of Hacker to substitute the phase shifters with a DDS thereby improving accuracy at a low cost because DDS are know for being highly accurate and cheap as evidenced by McEwan (US 2007/0192391) at paragraph 11.    
As to claims 2 and 7, Hacker in view of Sheby, Simpson and Kirkpatrick teaches the system and method of claims 1 and  6, wherein the control phase value calculation unit calculates the control phase value considering an arrangement interval between a plurality of antennas constituting the array antenna (Hacker: 5:1-20 considers the spacing, e.g. “spacing’s between he radiating elements are known …”, between both the receive antenna elements, e.g. s1-s4, and the transmit antenna elements, e.g. d1-d5.).
As to claims 3 and 8, Hacker in view of Sheby, Simpson and Kirkpatrick teaches the system of claim and method of claims 1 and 6, wherein the control phase value calculation unit calculates the control phase value considering a wavelength of the received radar signal (Hacker: 4:4-10 “the radiating elements be sparsely located over the planar area 40 such that the number of elements N is less than the area of the planar array divided by the wavelength …”).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being obvious over Hacker in view of Sheby, Simpson and Kirkpatrick as applied to claims 1 and 6 and in further view of Aizawa (US 2015/0130655).
As to claims 4 and 9, Hacker in view of Sheby, Simpson and Kirkpatrick teaches the system of claims 1 and 6, wherein the control phase value calculation unit calculates the control phase value considering an arrangement interval between a plurality of antennas constituting the array antenna and a wavelength of the received radar signal (The modification of Hacker in view of Sheby, Simpson and Kirkpatrick as discussed supra would provide a jamming transmission signal based on the frequency of the received threat wherein frequency corresponds to wavelength).
The issue is whether the prior art teaches the control phase value considering a wavelength of the received radar signal.  
For sake of compact prosecution, Aizawa, being in the same field of endeavor, teaches the relationship between antenna element spacing, wavelength and phase as shown in Figure 12 and paragraphs 103 – 112. 
Assuming two wavelength signals traveling down a wire (the wire being for visualization purposes) at an initial phase of zero, one of ordinary skill understands that a longer wavelength signal requires more distance to complete a cycle, e.g. 2π, while traveling a length of a wire as compared to a shorter wavelength signal and thus will not always correspond to the same phase as the shorter wave signal given a particular point along said wire.  Thus, there exists a need to account for wavelength.  
In view of the teachings of Aizawa, it would have been obvious to a person of ordinary skill to consider the antenna element spacing and wavelength of signal to be jammed in order to effectively shape the radiation beam-formed pattern as taught by Hacker in view Sheby, Simpson and Kirkpatrick to correctly aim the jamming energy at a threat as opposed to aiming the jamming energy in the wrong direction or having to resort to an omnidirectional radiation pattern having less gain as discussed supra.  
Claim 5 rejected under 35 U.S.C. 103 as being obvious over Hacker in view of Sheby, Simpson and Kirkpatrick as applied to claim 1 in further view of Schumman.
As to claim 5, Hacker in view of Sheby, Simpson and Kirkpatrick does not teach a computer-readable recording medium storing a program for executing the method according to claim 1.
In the same field of endeavor, Schumman teaches “the processes of the present invention are performed by a computer system in response to a processor executing an arrangement of instructions.”
In view of the teachings of Schumman, it would have been obvious at the time of the claimed invention’s filing to have a computer via programmed instructions to control the system operations as taught by Hacker in view of Sheby, Simpson and Kirkpatrick because one of ordinary skill understands that a computer is more efficient and less prone to error than a human user and is also more efficient in that computer can interface with all of the components making up said operational system as taught by Hacker in view of Sheby, Simpson and Kirkpatrick. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648              

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648